Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yakabe, JP2007265732A (in IDS)(see machine translation for citations).

Regarding claim 1, Yakabe teaches a community system that uses hydrogen (an area with a plurality of hydrogen users)[0002], comprising:
a hydrogen source (hydrogen supply line (5))[0002];
a hydrogen storage storing hydrogen supplied from the hydrogen source (hydrogen storage device (9))[0015];

multiple house groups each of which includes multiple houses that use electric power supplied from the FC power generating facility and hydrogen supplied from at least one of the hydrogen source and the hydrogen storage (houses use the power generated by the centered fuel cell (1) and the gas supplied through the pipeline)[0043], wherein
the FC power generating facility is located at a position facing all of the multiple house groups, or a position facing all of the multiple house groups and a planned site where a new house group is to be built (SOFC (1) is located in the center of the ring shaped consumers (2))[0043][fig .1].

Regarding claim 2, Yakabe teaches the community system according to claim 1, wherein
the FC power generating facility is located at a substantially central position among the multiple house groups, 
or a substantially central position among the multiple house groups and the planned site where the new house group is to be built (SOFC (1) is located in the center of the ring shaped consumers (2))[0043][fig .1].

Regarding claim 3, Yakabe teaches the community system according to claim 1, wherein
at least some of the multiple houses include a hydrogen using facility (consumer (2) owns an individual PEFC (3) for using hydrogen)[0042].

Regarding claim 4, Yakabe the community system according to claim 1, wherein
the multiple house groups are connected to each other through a pipeline for passage of hydrogen (consumers are connected via hydrogen supply line (5))[fig. 1].

Regarding claim 5, Yakabe teaches a construction method of constructing a community system comprising 
a hydrogen source (hydrogen supply line (5))[0002];
a hydrogen storage storing hydrogen supplied from the hydrogen source (hydrogen storage device (9))[0015];
an FC power generating facility (centered SOFC (1) to provide power to housing group)[0040] with a fuel cell that generates electric power using hydrogen supplied from at least one of the hydrogen source and the hydrogen storage (connected to has supply line)[0041]; and
multiple house groups each of which includes multiple houses that use electric power supplied from the FC power generating facility and hydrogen supplied from at least one of the hydrogen source and the hydrogen storage (houses use the power generated by the centered fuel cell (1) and the gas supplied through the pipeline)[0043], wherein
the FC power generating facility is located at a position facing all of the multiple house groups, or a position facing all of the multiple house groups and a planned site where a new house group is to be built (SOFC (1) is located in the center of the ring shaped consumers (2))[0043][fig .1].

Regarding claim 6, Yakabe teaches the construction method of constructing the community system according to claim 5, wherein the FC power generating facility is located at a 

Regarding claim 7, Yakabe teaches the construction method of constructing the community system according to claim 5, wherein at least some of the multiple houses include a hydrogen using facility (consumer (2) owns an individual PEFC (3) for using hydrogen)[0042].

Regarding claim 8, Yakabe teaches the construction method of constructing the community system according to 5, wherein the multiple house groups are connected to each other through a pipeline for passage of hydrogen (consumers are connected via hydrogen supply line (5))[fig. 1].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/BRIAN R OHARA/Examiner, Art Unit 1724